Citation Nr: 0316101	
Decision Date: 07/15/03    Archive Date: 07/22/03	

DOCKET NO.  01-00 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$32,768.50, to include the question of whether all, or part 
of, the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from April 1967 to 
September 1968.  

This matter arises from a July 1999 decision rendered by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Louisville, Kentucky, Regional 
Office (RO) that denied the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

In December 2002, the Board remanded the case for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096, (now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  Following its 
action in accordance with the Board's remand, the RO returned 
the case to the Board in May 2003 for further appellate 
consideration.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

In denying the veteran's claim for waiver of recovery of the 
overpayment at issue, the RO concluded that he willfully 
misrepresented material facts, and that this led to the 
debt's creation.  The record indicates that the veteran began 
receiving Social Security benefits in lieu of Supplemental 
Security Income in 1996.  He did not notify VA of this until 
February 1999.  However, throughout the pendency of this 
appeal, the veteran has insisted that he made a good faith 
attempt to notify VA of his receipt of Social Security 
benefits by informing his prior representative, Veterans of 
Foreign Wars of the United States, Inc., shortly after he 
began receiving 


Social Security benefits.  The record does not indicate that 
the RO has contacted that service organization to determine 
whether, in fact, the veteran did submit such 
a notification.  Although it is the veteran's responsibility 
to notify VA of changes in his income, a good faith effort, 
albeit mistakenly, made by the veteran to his representative 
would impact upon his underlying intent in the creation of 
the overpayment at issue.  Accordingly, the Board believes 
that the RO should contact the Veterans of Foreign Wars of 
the United States, Inc., at the Louisville, Kentucky, RO in 
order to verify the veteran's contentions in this regard.  A 
report of contact reflecting the information furnished by 
that service organization should then be made a permanent 
part of the appellate record in order to ensure both the 
adequacy of the record and to accord the appellant due 
process of law.  

The record also indicates that when the veteran reported his 
receipt of Social Security benefits in February 1999, he 
indicated that he had received a lump sum payment in 1996 
that reflected past benefits due him.  Since then, however, 
his only income has been his monthly receipt of Social 
Security benefits.  The RO terminated the veteran's pension 
benefits retroactively effective January 1, 1996, based upon 
a combination of the retroactive payment that he had received 
during that year and the monthly Social Security benefits 
that he received prospectively.  It does not appear, however, 
that his Social Security benefits since 1996 exceeded the 
maximum applicable income limitation.  This must be 
determined by the RO to ensure that the amount of the 
overpayment at issue is accurate.  As such, the RO must 
review the veteran's countable income since the end of the 12 
month annualization period in which he received his 
retroactive Social Security payment, and, if necessary, make 
any adjustments to the record for all years subsequent to his 
initial receipt of Social Security benefits.  If it is 
determined that the veteran was entitled to improved 
disability pension benefits during ensuing years, the record 
should be adjusted accordingly, and the overpayment should be 
reduced, as well.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:  

1.  The RO should contact the veteran's 
prior representative, Veterans of Foreign 
Wars of the United 
States, Inc.  That organization should be 
requested to 
indicate whether the veteran, in fact, 
submitted documentation of his receipt of 
Social Security benefits during 1996.  A 
report of contact, to include any 
documentation furnished by that 
organization, should then be made a 
permanent part of the appellate record.  

2.  The RO should review the veteran's 
potential pension entitlement for all 
periods subsequent to the 12 month 
annualization period during which he 
received his lump sum retroactive payment 
of Social Security benefits.  If, in 
fact, the veteran was entitled to any 
improved disability pension benefits 
during those periods, the record should 
be amended accordingly, and the 
overpayment at issue should be reduced to 
reflect those amounts to which the 
veteran was entitled.  

3.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  If the benefit sought on 
appeal remains denied, both the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action unless so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  The Board intimates no opinion regarding the 
final disposition of the claim.  The appellant has the right 
to 


submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



